Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                                            Apr 28 2014, 9:31 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DONALD E.C. LEICHT                                  GREGORY F. ZOELLER
Kokomo, Indiana                                     Attorney General of Indiana

                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JOHN W. DOZIER,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 34A05-1311-CR-539
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE HOWARD SUPERIOR COURT
                       The Honorable William C. Menges, Special Judge
                               Cause No. 34D02-0401-FD-39



                                          April 28, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       John W. Dozier appeals the revocation of his probation and the order to serve his

previously suspended sentence. He raises the following restated issues for our review:

       I.     Whether the trial court abused its discretion when it found that Dozier
              had violated his probation; and

       II.    Whether the trial court abused its discretion when it ordered Dozier to
              serve 575 days of his previously suspended sentence.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On January 28, 2004, the State charged Dozier with Class D felony nonsupport of a

dependent, and on February 4, 2005, a jury found him guilty as charged. On April 21,

2005, the trial court sentenced Dozier to three years, all suspended to probation. As a term

of probation, the trial court ordered Dozier to pay child support as ordered in Cause Number

34C01-0108-JP-151, which, at that time, was $109.00 per week.

       On September 22, 2005, the State filed a petition to revoke Dozier’s probation, and

on July 28, 2006, he was released on his own recognizance conditioned on his strict

compliance with the support order of $109.00 per week and $10.00 per week toward his

arrearage. The trial court also ordered as a condition of probation that Dozier secure

employment and keep the Howard County IV-D Prosecutor’s office informed of his

employer and any change in employment or residence. On August 10, 2009, after his

conditional release was revoked, Dozier was re-arrested. On November 13, 2009, Dozier

admitted the allegations in the September 22, 2005 petition were true, which he reaffirmed

on March 18, 2010 after a change of judge. The trial court found that Dozier had violated

the conditions of his probation and ordered him to serve 492 days of his previously

                                             2
suspended sentence with credit for time served. He was ordered returned to probation. On

July 26, 2010, Dozier’s child support obligation in Cause Number 34C01-0108-JP-151 was

reduced to $62.00 per week.

       On February 14, 2011, the State filed a second petition to revoke Dozier’s probation,

and on November 3, 2011, after a hearing, the trial court found that Dozier had violated

the terms of his probation. He was ordered to serve 22 days of his previously suspended

sentence, all executed. Dozier’s probation was also extended for one year with all terms

and conditions to remain in full force and effect.

       On August 23, 2012, the State filed a third petition to revoke Dozier’s suspended

sentence/probation. At the hearing on the petition, evidence was presented that, from

November 3, 2011 to August 23, 2012, Dozier failed to make several child support

payments, and on June 18, 2012, he ceased making child support payments altogether. Tr.

at 7; State’s Exs. 3, 4. After the petition to revoke was filed, in September 2012, Dozier

began paying $49.06 per week, which was garnished from his unemployment payments.

Tr. at 27-28, State’s Ex. 4. Dozier testified that he knew he was to pay $62.00 per week

for child support, that he had a job in November 2011, and that support payments were

deducted from his paycheck. Tr. at 18-19. On April 2, 2012, he voluntarily quit his

employment because he claimed that his employer was not doing things legally. Id. at 22.

Dozier then went to a staffing agency and secured a temporary job as a welder, which lasted

a month and a half. When the temporary job ended, Dozier continued to look for jobs and

applied for unemployment. He received no job offers from June 18, 2012 to August 23,

2012. At the conclusion of the hearing, the trial court found Dozier in violation of his

                                             3
probation and revoked his probation. The trial court imposed 575 days of Dozier’s

previously suspended sentence. Dozier now appeals.

                                 DISCUSSION AND DECISION

                                     I. Probation Revocation

       “Probation is a matter of grace and a conditional liberty which is a favor, not a right.”

Ripps v. State, 968 N.E.2d 323, 326 (Ind. Ct. App. 2012). A trial court’s probation decision

is subject to review for abuse of discretion. Smith v. State, 963 N.E.2d 1110, 1112 (Ind.

2012). An abuse of discretion occurs where the decision is clearly against the logic and

effect of the facts and circumstances before the court. Id. A probation hearing is civil in

nature, and the State need only prove the alleged violations by a preponderance of the

evidence. Cox v. State, 706 N.E.2d 547, 551 (Ind. 1999). We will consider all the evidence

most favorable to the judgment of the trial court without reweighing that evidence or

judging the credibility of witnesses. Ripps, 968 N.E.2d at 326. If there is substantial

evidence of probative value to support the trial court’s conclusion that a defendant has

violated any terms of probation, we will affirm its decision to revoke probation. Id.

       Dozier argues that it was an abuse of discretion for the trial court to find that he

violated his probation. He alleges that the State did not prove a violation because there

was no evidence presented that he recklessly, knowingly, or intentionally failed to pay his

child support obligation. He also asserts that his motions for directed verdict should have

been granted because of this lack of evidence presented by the State.

       As for Dozier’s claims that the trial court should have granted his motions for

directed verdict, we note that they have been waived. During the probation revocation

                                               4
hearing, after the State rested, Dozier moved for a directed verdict once and again after the

State was allowed to re-open its case. Both motions were denied, and Dozier continued to

present evidence after the denials. A defendant who elects to present evidence after a denial

of his or her motion for directed verdict made at the end of the State’s case waives appellate

review of the denial of that motion. Croy v. State, 953 N.E.2d 660, 662 (Ind. Ct. App.

2011) (citing Snow v. State, 560 N.E.2d 69, 74 (Ind. Ct. App. 1990), trans. denied). Here,

because Dozier presented evidence after the denial of his motions for directed verdict, we

conclude that he has waived any challenge to the denial of his motions. Therefore, we

review this case for the sufficiency of the evidence.

       A person’s probation may be revoked if “the person has violated a condition of

probation during the probationary period.” Ind. Code § 35-38-2-3(a)(1). To obtain a

revocation of probation, “[t]he state must prove the violation by a preponderance of the

evidence.” Ind. Code § 35-38-2-3(f). It is further provided that “[p]robation may not be

revoked for failure to comply with conditions of a sentence that imposes [sic] financial

obligations on the person unless the person recklessly, knowingly, or intentionally fails to

pay.” Ind. Code § 35-38-2-3(g).

       Our Supreme Court has determined that, as to a violation of probation, “it is the

State’s burden to prove both the violation and the requisite state of mind in order to obtain

a probation revocation.” Runyon v. State, 939 N.E.2d 613, 616 (Ind. 2010). With respect

to the ability to pay, the Runyon Court held that it is the probationer’s burden “to show

facts related to an inability to pay and indicating sufficient bona fide efforts to pay so as to

persuade the trial court that further imprisonment should not be ordered.” Id. at 617 (citing

                                               5
Woods v. State, 892 N.E.2d 637, 641 (Ind. 2008)). Because Indiana Code section 35-38-

2-3(g) is written in the disjunctive, the state of mind requirement may be proven by

evidence that a defendant’s failure to pay a financial obligation imposed through probation

was either reckless, knowing, or intentional. Id. at 616. Indiana Code section 35-41-2-

2(b) provides that a person engages in conduct “knowingly” if, when he or she engages in

the conduct, the person is aware of a “high probability” that he or she is doing so. Because

knowledge is a mental state of the actor, it may be proved by circumstantial evidence and

inferred from the circumstances and facts of each case. Smith, 963 N.E.2d at 1113.

Therefore, aside from the inability to pay, in order to sustain the probation revocation in

this case, the evidence must have shown that Dozier was aware of a high probability that

he was not paying current support every week in the amount ordered under Cause Number

34C01-0108-JP-151.

       Here, the evidence presented at the hearing showed that Dozier was convicted of

nonsupport of a dependent in 2005, and as a condition of his probation, he was ordered to

pay child support under Cause Number 34C01-0108-JP-151, which was $109.00 per week

at that time, but was later modified to $62.00 per week. Dozier was aware of this condition

of his probation and had several previous probation violations. Dozier failed to make

several child support payments in the time period from November 3, 2011 to August 23,

2012 and ceased making payments on June 18, 2012 until the instant petition to revoke

probation was filed. After the petition was filed, Dozier began receiving unemployment

benefits, of which $49.06 was garnished to pay child support. Dozier testified that, after

he quit his job in 2012, he knew he was falling behind in his support payments. Tr. at 27.

                                             6
He also testified that he was aware that his support payments after his unemployment

commenced were less than the entire amount owed each week. Id. at 28. Based on this

evidence, we conclude that the trial court could have reasonably determined that Dozier

knowingly failed to pay his current child support every week as required as a condition of

his probation.

       With respect to the ability to pay, “it is the probationer’s burden ‘to show facts

related to an inability to pay and indicating sufficient bona fide efforts to pay so as to

persuade the trial court that further imprisonment should not be ordered.’” Smith, 963

N.E.2d at 1114 (quoting Runyon, 939 N.E.2d at 617). The evidence showed that Dozier

was employed during a portion of time between November 3, 2011 and August 23, 2012,

the specified time in the revocation petition. However, he voluntarily quit his employment

on April 2, 2012. He was then unable to pay his support until June 2012 when he obtained

temporary employment, which lasted for a month and a half and allowed him to pay money

toward his support in the month of June. When that temporary employment ended, Dozier

was no longer employed and not able to pay support until the time the petition was filed.

In determining that Dozier violated his probation, the trial court reasoned that, because

Dozier quit his employment, the consequences that followed “from that intentional[] act

on his part, including the inability to pay, can be inferred to be intentional.” Tr. at 31. We

conclude that the trial court could reasonably determine by a preponderance of the evidence

that Dozier knowingly failed to pay his current child support obligation which was a

violation of his probation.



                                              7
                                           II. Sentence

       Dozier contends that the trial court abused its discretion when it ordered that 575

days of his previously suspended sentence be served. A trial court’s sentencing decisions

for violations of probation are reviewed for an abuse of discretion. Figures v. State, 920

N.E.2d 267, 273 (Ind. Ct. App. 2010) (citing Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

2007)). An abuse of discretion occurs where the trial court’s decision is clearly against the

logic and effect of the facts and circumstances. Id. Under Indiana Code section 35-38-2-

3(h), if a petition to revoke probation is filed within the defendant’s probationary period,

and the trial court finds the defendant has violated any terms of probation, the trial court

may (1) continue the defendant on probation, (2) extend the defendant’s probationary

period by up to one year, or (3) “[o]rder execution of all or part of the sentence that was

suspended at the time of initial sentencing.”

       In the present case, this was not Dozier’s first probation violation for failing to make

his support payments. Since his conviction in 2005, when payment of his child support

was made a condition of his probation, he had several prior revocations that resulted in him

serving portions of his previously suspended sentence. Dozier did not learn from the

previous violations and continued to fail to follow the condition of his probation requiring

him to pay his child support payments. We do not find the trial court’s sentencing decision

to be against the logic and effect of the facts and circumstances of the case. The trial court

did not abuse its discretion in ordering Dozier to serve 575 days of his previously

suspended sentence. Affirmed.

       MAY, J, and BAILEY, J., concur.

                                                8